Citation Nr: 0831889	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-20 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbar and lower thoracic myositis.  

2.  Entitlement to a disability rating in excess of 10 
percent for left arm cervical radiculopathy.  

3.  Entitlement to a disability rating in excess of 10 
percent for right knee retropatellar pain syndrome.

4.  Entitlement to a disability rating in excess of 10 
percent for left knee retropatellar pain syndrome.

5.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
memory loss, and if so, whether the claim should be granted.

6.  Entitlement to service connection for cervical spine 
disability, to include as due to an undiagnosed illness.
7.  Entitlement to service connection for joint pain in the 
fingers and toes, to include as due to an undiagnosed 
illness.

8.  Entitlement to service connection for twitching muscles 
of the bilateral arms, to include as due to an undiagnosed 
illness.

9.  Entitlement to service connection for twitching muscles 
of the bilateral legs, to include as due to an undiagnosed 
illness.

10.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

11.  Entitlement to service connection for a sinus condition, 
to include as due to an undiagnosed illness.

12.  Entitlement to service connection for bilateral ear 
congestion, to include as due to an undiagnosed illness.

13.  Entitlement to service connection for sleep impairment, 
to include as due to an undiagnosed illness.

14.  Entitlement to service connection for fatigue, to 
include as due to an undiagnosed illness.

15.  Entitlement to service connection for a gastrointestinal 
disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1990 to November 
1996.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003, April 2004, May 2005 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which, 
in pertinent part, denied entitlement to increased ratings 
for the veteran's low back condition and left arm cervical 
radiculopathy, granted a 10 percent rating for right knee 
retropatellar pain syndrome, denied an increased rating for 
left knee retropatellar pain syndrome, found that new and 
material evidence had not been submitted to reopen the claim 
for entitlement to service connection for memory loss, and 
denied entitlement to service connection for the other 
conditions listed above.  

The veteran's May 2004 notice of disagreement initiated an 
appeal with respect to the April 2004 denial of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  Service connection for PTSD was granted in a January 
2008 rating decision, therefore, this issue is not before the 
Board.

The issues of entitlement to ratings in excess of 10 percent 
for right and left knee retropatellar pain syndrome, the 
reopened claim for entitlement to service connection for 
memory loss, and the issues of entitlement to service 
connection for twitching of the bilateral arms and legs and 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's lumbar and lower thoracic myositis is 
manifested by limitation of forward flexion to 65 degrees 
with limitation of motion that is no more than moderate.

2.  The veteran's lumbar and lower thoracic myositis is not 
manifested by severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

3.  The veteran's lumbar and lower thoracic myositis is not 
manifested by neurological impairment or intervertebral disc 
syndrome.  

4.  The veteran's cervical radiculopathy of the left arm most 
nearly approximates incomplete paralysis that is mild. 

5.  Current cervical spine disability has been attributed to 
diagnosed illness and there is no competent evidence linking 
such disability to service.

6.  The veteran's claim for entitlement to service connection 
for memory loss was denied in an unappealed December 1996 
rating decision.

7.  The evidence received since the December 1996 decision is 
not cumulative or redundant of evidence previously of record, 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating the claim.

8.  Degenerative joint disease of the bilateral first 
metacarpophalangeal joints and the bilateral first 
metatarsolphalangeal joints is etiologically related to 
active duty service.

9.  Any current sinus condition has been attributed to 
diagnosed illness and there is no competent evidence linking 
such disability to service.

10.  Chronic bilateral ear congestion is etiologically 
related to active duty service.

11.  The veteran's current complaints of a sleep impairment 
and fatigue are due to his service-connected PTSD.

12.  Irritable bowel syndrome is etiologically related to 
active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbar and lower thoracic myositis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002);  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5292, 5295 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5237, 5242, 5243 (2007).

2.  The criteria for a rating in excess of 10 percent for 
left arm cervical radiculopathy have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic 
Code 8516 (2007).

3.  New and material evidence has been received to reopen a 
claim seeking service connection for memory loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.104, 20.1103 (2007).

4.  A cervical spine disability, including cervical disc 
disease and cervical myofascial pain syndrome, was not 
incurred in or aggravated by active duty, nor may its 
incurrence or aggravation during such service be presumed.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).

5.  Degenerative joint disease of the bilateral first 
metacarpophalangeal joints and the bilateral first 
metatarsolphalangeal joints was incurred in active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

6.  A sinus condition, including sinusitis and allergic 
rhinits, was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.

7.  Chronic bilateral ear congestion was incurred as a result 
of active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

8.  A disability manifested by sleep impairment and fatigue, 
other than PTSD, was not incurred in or aggravated by active 
duty, nor may its incurrence or aggravation during such 
service be presumed.  38 U.S.C.A. §§ 1110, 1112, 1117; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317.

9.  Irritable bowel syndrome was incurred during active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal with respect to the claims for entitlement to 
service connection for degenerative joint disease of the 
fingers and toes, headaches, bilateral chronic ear 
congestion, irritable bowel syndrome, and the claim to reopen 
service connection for memory loss, further assistance is 
unnecessary to aid the veteran in substantiating his claims.  

In a letter issued in December 2004, subsequent to the 
initial adjudication of the claims, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
entitlement for increased ratings and service connection.  
The letter also satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

At a minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The December 2004 VCAA letter told the veteran that to 
substantiate his claims for increased ratings, he should 
submit evidence showing that the disabilities had worsened.  
It also provided examples of the types of evidence that he 
could submit or ask VA to obtain. 

The veteran was not given VCAA notice that the claims could 
be substantiated with evidence of their impact on work and 
daily life.  Any notice error will be presumed prejudicial 
unless VA can show that the error did not affect the 
essential fairness of the adjudication and persuade the Court 
that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007)  

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

In his notice of disagreement the veteran made arguments 
regarding the impact of his disabilities on his job and daily 
activities; thereby demonstrating actual knowledge that the 
impact of the disabilities on work and daily life could 
substantiate the claims.

The increased rating issues currently before the Board are 
entitlement to increased ratings for lumbar and lower 
thoracic myositis and left arm cervical radiculopathy.  The 
relevant rating criteria for rating disabilities of the 
spine, as outlined below, provide for disability ratings 
based on specific measurements or test results.  While the 
veteran has not received specific notification of these 
measurements and test results or that evidence demonstrating 
the effect his disabilities have had on his daily life would 
aid in substantiating his claim, the Board does not find that 
any procedural defect constitutes prejudicial error in this 
case.  The record contains evidence of actual knowledge on 
the part of the veteran and other documentation in the claims 
file reflecting such notification that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim(s).  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the July 2008 informal hearing presentation, the veteran's 
representative discussed the rating of the veteran's low back 
disability.  The representative referenced the manifestations 
of the veteran's low back disability, including muscle 
spasms, loss of motion, and pain on flare-ups.  In addition, 
the veteran has described in numerous statements the 
limitations manifested by his disabilities on his job and 
daily life.  The record therefore reflects actual knowledge 
of the evidence necessary to substantiate the veteran's 
claims, namely evidence showing that his disabilities had 
gotten worse.

In addition, the March 2003 rating decision and May 2004 
statement of the case included a discussion of the rating 
criteria utilized in the present case.  While such post 
adjudication notice cannot serve as VCAA notice, Pelegrini 
II; it should have served to advise a reasonable person that 
if an increased rating was provided a percentage evaluation 
would be provided under a diagnostic code.  The veteran had a 
reasonable opportunity to participate in the adjudication of 
his claims, inasmuch as they remained pending for years after 
the rating decision and SOC.  The veteran was accordingly 
made aware of the requirements for increased evaluations 
pursuant to Vazquez-Flores.

The courts have also held that VCAA notice should be given 
before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA 
notice was provided after the initial adjudication of the 
claims, this timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claims.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
claims were readjudicated in the January 2008 SSOC. 
Therefore, any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided numerous VA examinations in response 
to his claims.

While the veteran was provided VA examinations in connection 
with his claims for entitlement to service connection for a 
cervical spine disability and a sinus condition, the record 
does not contain medical opinions regarding the etiology of 
these claimed disabilities.  The Board has determined that no 
such opinions are required as the medical evidence of record 
is sufficient to decide the claims and there is no reasonable 
possibility that such opinions would result in evidence to 
substantiate the claims.  In this regard, the Board notes 
that the record contains no competent evidence of an 
association between the veteran's claimed disabilities and 
his active duty service.  The veteran has not reported a 
continuity of symptoms and there is no other competent 
evidence that the disabilities may be related to service.

Similarly, there is no evidence of treatment or complaints 
for these conditions in the veteran's service treatment 
records and the veteran has not reported pertinent in-service 
symptoms.  The veteran has continuously denied experiencing 
any trauma to his cervical spine, including during service, 
and while he has stated that his symptoms of a sinus 
condition began during service, as discussed below, the Board 
has found that the veteran's statements rendered for 
compensation purposes are not credible.  Therefore, the Board 
finds that remanding the claims for the procurement of 
medical opinions would serve no useful purpose.

Increased Rating Claims

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Low Back

Legal Criteria

VA changed the rating criteria for back disabilities twice 
during the course of this appeal.  A new law or regulation 
applies, if at all, only to the period beginning with the 
effective date of the new law or regulation.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

VA's General Counsel has held that when a new statute is 
enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422 (2000) 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

Under the criteria for rating interverebral disc syndrome in 
effect prior to September 23, 2002, postoperative cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating.  Mild intervertebral disc syndrome 
warrants a 10 percent rating, while a 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is assigned for 
severe intervertebral syndrome with recurring attacks and 
intermittent relief.  A 60 percent rating is provided for 
pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other findings appropriate to the site of the 
diseased disc, and little intermittent relief. 38 C.F.R. 
§ 4.73, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months, and 
a 10 percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

The criteria in effect prior to September 26, 2003, provide 
that limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.
Under the criteria effective September 26, 2003, back 
disabilities other than intervertebral disc disease are 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 (2007).  Intervertebral 
disc syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; or, 
combined range of motion of the entire thoracolumbar spine 
greater than 120 degrees, but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent  or more of 
the height.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

Factual Background

Service connection for the veteran's low back condition was 
granted in a March 1997 rating decision.  An initial rating 
of 20 percent was assigned, effective November 7, 1996.  The 
veteran's current claim for an increased rating was received 
in April 2002.  

The veteran was afforded a VA orthopedic examination in 
January 2003.  He reported low back pain with muscle spasms.  
Examination of the back showed flexion to 75 degrees, with 0 
degrees of extension.  Right and left bending was 35 degrees 
bilaterally and rearward extension was to 20 degrees.  There 
were no reflex, sensory, or motor deficits in the lower 
extremities.  The veteran was able to squat to 90 degrees and 
he had good toe and heel raising.  Repeated motion caused 
pain and numbness on occasion.

Outpatient treatment records from the VA Medical Center 
(VAMC) show that the veteran complained of back muscle spasms 
and numbness and tingling in his lower extremities in 
December 2003.  A January 2004 EMG showed that his lower 
extremities were normal.  Several months later, in May 2004, 
the veteran continued to complain of low back pain with 
radiation down both lower extremities, and a lumbar spine MRI 
showed neuroforaminal encroachment, particularly on the left.  
The diagnosis was lumbar spine disc disease with 
neuroforaminal encroachment.  

The veteran was provided another VA examination of his low 
back in December 2004.  He reported the onset of back pain 
ten years ago and stated that he did not experience radiating 
pain.  He was currently employed as a cook in a federal 
prison and was able to perform the activities of daily living 
and required no medical aides.  Physical examination of the 
back showed flexion to 65 degrees, right and left bending to 
30 degrees bilaterally, extension to 10 degrees, and right 
and left rotation to 5 degrees bilaterally.  There were no 
sensory, reflex, or motor deficits.  There was good straight 
leg raising with no weakness.  The veteran's spine was 
straight, and repeated motion did not cause an increase in 
pain or a decrease in motion.  There was no fatigability, 
weakness, or incoordination after repeated motion testing.  
The diagnoses were low back spasm secondary to mild spinal 
stenosis and degenerative arthritis of the lumbar spine.  

The veteran continued to receive treatment at the VAMC for 
his low back disability, and in February 2005 he was noted to 
complain of his usual chronic low back pain with spasms.  
Similarly, in June 2005, the veteran's complaints of low back 
pain were found to be unchanged.  

In August 2006 the veteran underwent another VA examination 
of his lumbar and thoracic spine.  He reported experiencing 
pain in his lumbar and thoracic spine on a daily basis that 
increased with activity or awkward positioning.  He denied 
having flare-ups of back pain.  Range of motion of the back 
was measured with flexion to 65 degrees, extension to 15 
degrees, right and left bending to 35 degrees bilaterally, 
and right and left rotation to 10 degrees bilaterally, all 
without pain.  There were no reflex, sensory, or motor 
defects, and no weakness in the lower extremities.  The 
veteran had no muscle spasms.  Repeated motion did not cause 
pain, a decrease in range of motion, or fatigability, 
weakness, lack of endurance, or incoordination.  The veteran 
complained of pain in the right lower aspect of the thoracic 
spine, but there was no scoliosis, tenderness, or muscle 
spasm.  The diagnoses were chronic low back strain and 
thoracic radiculitis.  The examiner concluded that the 
veteran's back complaints did not cause significant effects 
to the veteran's occupation.  He was also able to perform the 
activities of daily living and did not use assistive devices.  

The veteran was again seen with complaints of chronic low 
back pain in August 2006 at the VAMC.  In January 2007, he 
reported tingling in his lower extremities but a nerve 
consultation showed that the lower extremities were normal.  
In June 2007, his back was examined and he was found to have 
mild tenderness in the bilateral paraspinals and forward 
flexion to 70 degrees.  Neurological examination of the lower 
extremities was normal.  

The veteran underwent physical therapy for his lumbar spine 
pain from July 2007 to August 2007.  A lumbar MRI in August 
2007 showed no evidence of lumbar spondylosis and normal 
alignment.  The vertebral bodies were normal in height and 
there were no significant disc herniations, central canal 
stenosis, or neural foramen narrowing.  

Analysis

While the veteran has been diagnosed, on occasion, as having 
lumbar spine disc disease, the most recent lumbar MRI in 
August 2007 showed normal vertebral height and disc spaces 
and no other abnormalities.  In addition, the veteran has not 
alleged, and the record does not show, that he has 
experienced any incapacitating episodes requiring bedrest 
prescribed by a physician.  Therefore, he is not entitled to 
an increased rating under Diagnostic Code 5293 (2002 & 2003), 
or 5243 (2007).

Furthermore, as noted above, separate evaluations are 
warranted for neurological disabilities associated with 
spinal disabilities; however, the record contains no 
objective medical evidence of radiculopathy from the 
veteran's low back disability.  In particular the Board notes 
that the VA examiners have found no evidence of sensory, 
motor, or reflex deficits, and January 2004 and January 2007 
EMGs were normal.  Therefore the criteria for evaluating 
intervertebral neuropathy are not applicable to this claim.  

With respect to whether a higher rating is warranted under 
the former or current criteria due to limitation of motion, 
the evidence shows that the veteran's range of motion was 
most limited at his VA examination in August 2006.  Flexion 
was limited to 65 degrees with extension limited to 15 
degrees, and there was no fatigability, weakness, or 
incoordination after repeated motion testing.  Therefore, 
even when all functional limitations are considered, it is 
clear that the veteran's low back disability is not 
manifested by limitation of motion that most nearly 
approximates severe, or forward flexion limited to 30 degrees 
or less.  38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59.

There is also no evidence of severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space.  Because the MRI showed normal alignment, it is not 
possible to conclude that there listing of whole spine or 
abnormal mobility.  Both the December 2004 and August 2006 VA 
examiners found that the veteran was able to perform his 
activities of daily living, and the August 2006 examiner also 
noted that the veteran's back condition did not cause 
significant effects on his employment.  

Therefore, it is clear that even when all pertinent 
disability factors are considered, the veteran's low back 
disability does not more nearly approximate the criteria for 
an evaluation in excess of 20 percent under the former or 
current criteria for rating the spine.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to because 
the preponderance of the evidence is against the claim.


B.  Left Arm Cervical Radiculopathy

Factual Background

Entitlement to service connection for cervical radiculopathy 
of the left arm was granted in an April 1997 rating decision 
with an initial evaluation of 10 percent assigned, effective 
November 7, 1996.  The veteran's current claim for an 
increased rating was received in April 2002.

Outpatient treatment records from the VAMC show that in July 
2001 the veteran complained of tingling and pain in his left 
arm and fingers that had increased in severity and frequency.  
There was no visible atrophy and strength in the left arm was 
full.  There was decreased sensation in two of the veteran's 
left fingers.  MRI and CT scans of the cervical spine were 
negative.  In April 2002, the veteran reported difficulty 
with his left hand grip and occasional shooting pains with 
numbness.  C6-C7 radiculopathy was diagnosed in May 2002. 

The veteran was afforded a general VA examination in January 
2003 in response to his claim for an increased rating.  He 
complained of neurotic discomfort in his left arm that had 
been identified as ulnar nerve irritation.  Physical 
examination showed normal joint range of motion and no 
significant muscle weakness of the left extremity.  The 
diagnosis was left ulnar nerve irritation.

Following complaints of paresthesias of the left forearm and 
the fourth and fifth fingers of the left hand, the veteran 
was provided a January 2004 EMG that was normal.  A March 
2004 MRI of the cervical spine showed no significant central 
or foraminal stenosis.  The veteran's medication for his left 
arm radiculopathy was increased.  

In January 2005, the veteran underwent another VA 
neurological examination.  He reported numbness and tingling 
along the medial aspect of the left upper extremity beginning 
at the elbow level and radiating into the fourth and fifth 
fingers.  There was no weakness or atrophy in the brachium, 
antebrachium, or intrinsic and muscles of the left upper 
extremity.  Decreased sensation to pinprick along the medial 
aspect of the fourth digit and the entire fifth digit of the 
left hand was noted.  Tinel's sign was negative at the elbow 
and wrist of the left upper extremity.  The examiner found 
that there was no objective clinical evidence to verify 
cervical radiculopathy, entrapment of the ulnar nerve at the 
elbow, or carpal tunnel syndrome.  

The veteran was provided a VA examination of his cervical 
spine in August 2006.  He reported the acute onset of left 
upper extremity numbness and tingling.  He stated that he 
experienced flare-ups of these symptoms every few weeks that 
caused his left hand to release whatever he was holding and 
made cooking difficult.  The motor and sensory examination 
was normal.  The examiner noted that the claims folder showed 
no imaging or electrodiagnostic evidence of radiculopathy or 
neuropathy.  The diagnosis was cervical disc disease with 
left radicular symptoms.  

Also in August 2006, the veteran underwent a VA orthopedic 
examination.  His main complaint was intermittent pain in his 
left forearm.  Examination of the left forearm showed 
tenderness on the ulnar aspect and at the ulnar nerve of the 
elbow.  Range of motion of the left elbow was to 140 degrees, 
with pain.  Repeated motion caused no pain and no decrease in 
range of motion, fatigability, and incoordination.  The 
diagnosis was medical epicondylitis of the left elbow.  

The veteran continued to undergo treatment at the VAMC and in 
September 2006 was found to have decreased sensation to light 
touch and pin prick in the left upper extremity.  Strength 
was full.  In December 2006, his VA physician noted that the 
veteran's symptoms were more suggestive of left ulnar 
neuropathy at the elbow.  Similarly, a January 2007 EMG 
showed mild slowing of the ulnar nerve at the left elbow.  

The veteran's most recent VA examination was conducted in 
December 2007.  He complained of neck pain radiating down his 
left arm that had become progressively worse over the years.  
The pain was described as moderate and constant.  The sensory 
and motor examination were normal.  The diagnoses were 
cervical radiculopathy and cervical myofascial pain syndrome. 


Analysis

The veteran's left arm cervical radiculopathy is evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Under this 
diagnostic code, a 10 percent evaluation is warranted for 
mild incomplete paralysis of the ulnar nerve minor upper 
extremity.  A  20 percent evaluation is warranted for 
moderate incomplete paralysis of the minor upper extremity.  
38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 8716.
 
The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace, and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  Id.

The evidence of record establishes that the veteran's left 
arm cervical radiculopathy manifests incomplete paralysis 
that most nearly approximates mild than moderate.  The 
veteran was diagnosed with mild slowing of the ulnar nerve at 
the left elbow following a January 2007 EMG at the VAMC, and 
there is no evidence that the veteran's radiculopathy more 
nearly approximates moderate incomplete paralysis.  In fact, 
the January 2005 VA examiner found that there was no 
objective clinical evidence to verify a diagnosis for the 
veteran's reported symptoms.  The veteran has been 
consistently found to have a loss of sensation along his left 
arm and in the fingers of his left hand.  38 C.F.R. § 4.124a 
states that when nerve involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  As there is no indication that the veteran's left 
arm cervical radiculopathy most nearly approximates moderate 
incomplete paralysis and his symptoms have been sensory in 
nature, a rating in excess of 10 percent for this disability 
is not warranted.


Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

Entitlement to service connection for memory loss was denied 
in an unappealed rating decision in December 1996.  The RO 
determined that the evidence of record did not establish that 
the veteran had been diagnosed with chronic memory loss.  The 
subsequently received evidence includes the report of the 
August 2006 VA examiner who diagnosed memory loss.  This 
evidence of a current chronic memory loss is clearly new and 
material and reopening of the claim is in order. 

Service Connection Claims

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a "qualifying chronic disability."  
A "qualifying chronic disability," includes (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection. 38 U.S.C.A. § 
1117(a)(2)(B) (West 2002).

To obtain service connection for an undiagnosed illness or 
combination of undiagnosed illnesses, a veteran needs to show 
(1) that he or she is a Persian Gulf veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have 
become manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011 and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a) (2007).  

Manifestations of an undiagnosed illness or multisymptom 
illness include, but are not limited to, fatigue, headache, 
muscle pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  
The disabilities for which compensation has been authorized 
has been expanded to include medically unexplained chronic 
multisymptom illness, such as chronic fatigue syndrome.  38 
C.F.R. § 3.317(a)(2)(i).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Cervical Spine 

The veteran contends that he incurred a disability of his 
cervical spine, to include as due to an undiagnosed illness, 
as a result of his active duty service during the Gulf War.  
Service treatment records show that the veteran was treated 
for possible cervical radiculopathy and ulnar nerve 
entrapment in April 1996.  He denied neck pain, and X-rays of 
his cervical spine were normal.  The September 1996 
examination for separation shows that the veteran's spine was 
found to be normal.  

The post-service medical evidence shows that the veteran 
first complained of neck pain in July 1999 to his private 
doctor.  A year later, in October 2000, he reported having 
neck pain with chronic tenderness.  A cervical spine CT 
showed a mild posterior disc bulge at the C6-7 level.  A 
cervical MRI in January 2001 was negative for compression 
lesions.  

Upon VA examination in January 2003, the veteran reported 
experiencing neck pain.  Following a physical examination, he 
was diagnosed with neck pain of unknown etiology.  Similarly, 
upon VA examination in December 2004, the veteran was 
diagnosed with neck pain of an unknown etiology and was noted 
to have no history of cervical spine trauma.  

In August 2006, the veteran was provided another VA 
examination of his cervical spine.  He complained of pinching 
on the left side of his neck and denied a history of neck 
injuries.  The examiner noted that a May 2006 MRI of the 
spine showed desiccation of all the cervical discs and a 
minor spinal neural foramen narrowing bilaterally at the C4-5 
level and on the right at C5-6.  The diagnosis was cervical 
disc disease.  

At the veteran's most recent VA examination in December 2007, 
the diagnoses included cervical radiculopathy and myofascial 
pain syndrome.  

The veteran contends that he incurred an undiagnosed illness 
involving his cervical spine due to active duty service 
during the Gulf War.  While the veteran was noted to have 
neck pain of an unknown etiology at his January 2003 and 
December 2004 VA examinations, the medical evidence of record 
clearly establishes that the veteran has been diagnosed with 
cervical disc disease, supported by MRI and CT results, and 
cervical myofascial pain syndrome.  Therefore, the veteran's 
complaints of neck pain may not be characterized as signs or 
symptoms of an undiagnosed illness or a medically unexplained 
chronic multi-symptom illness.  38 C.F.R. § 3.317(a) (2007).  

With respect to service connection on a direct basis, while 
the record shows a current diagnosis of a cervical spine 
condition, the veteran has repeatedly denied experiencing any 
trauma to his cervical spine, including during active duty 
service.  X-rays of his cervical spine during service were 
normal, and his spine was found to be normal at his September 
1996 separation examination.  

There is also no evidence of a nexus between the veteran's 
current disability and his active duty service.  The veteran 
has not reported a continuity of symptomatology, there is no 
other evidence of such continuity, and there is no competent 
evidence otherwise linking the disability to service.  In 
essence, the only opinion linking the current disabilities to 
service is that of the veteran.  As a lay person, he is not 
competent to provide an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

Joint Pain Fingers and Toes

The veteran contends that he incurred a disability manifested 
by joint pain of the fingers and toes as a result of his 
active duty service, to include an undiagnosed illness.  
Service treatment records show that the veteran complained of 
pain in his toes in August 1990.  A diagnosis of rule out 
gout was made.  X-rays of his feet were normal.  The 
veteran's upper extremities and feet were found to be normal 
at his September 1996 separation examination.  

The post-service medical evidence shows that the veteran 
complained of arthralgias in his fingers and toes at the VAMC 
in September 2002.  Upon VA examination in August 2006, the 
veteran reported experiencing intermittent pain in his 
fingers and toes.  X-rays showed mild degenerative changes in 
the first metacarpophalangeal joints bilaterally and the 
first metatarsolphalangeal joints bilaterally.  After 
reviewing the veteran's claims folders, the examiner found 
that the veteran's symptoms were as likely as not related to 
his active duty service.

As all three elements for establishing service connection are 
met, the Board finds that service connection is warranted for 
the veteran's degenerative joint disease of the bilateral 
first metacarpophalangeal joints and the bilateral first 
metatarsolphalangeal joints.  The evidence clearly shows a 
current diagnosis of a disability, and his service medical 
records contain evidence of treatment for the claimed 
disability.  In addition, the August 2006 VA examiner has 
provided a competent medical nexus between the veteran's 
disabilities and active duty service.  Therefore, the claim 
is granted.

Sinus Condition

Although the veteran's main contention regarding his claimed 
sinus condition is that it is an undiagnosed illness incurred 
as a result of active duty service during the Gulf War, the 
record clearly establishes that the sinus symptoms have been 
attributed to diagnosed sinusitis and allergic rhinitis.  
Therefore, he has been provided a diagnosis for his 
complaints of a sinus condition, and they may not be 
characterized as signs or symptoms of an undiagnosed illness 
or a medically unexplained chronic multi-symptom illness.  38 
C.F.R. § 3.317(a) (2007).  

With respect to the issue of direct service connection, the 
veteran's service treatment records are negative for 
complaints or treatment pertaining to a sinus condition.  The 
veteran denied having a history of sinusitis on his 
separation medical history form, and his sinuses were found 
to be normal at his September 1996 separation examination.  

The post-service medical evidence of record establishes that 
the veteran was diagnosed with sinusitis by his private 
physician in September 1998 with further treatment in January 
1999 and July 2001.  

Clinical records from the VAMC show that the veteran was 
treated for recurrent sinusitis in September 2002.  His 
physician noted that the veteran had probable allergic 
rhinitis, by history.

Upon VA examination in January 2003 and February 2003, the 
veteran was diagnosed with chronic intermittent 
rhinosinusitis with a possible allergic component.  
Similarly, he was diagnosed with allergic rhinitis at his 
August 2006 VA examination.  

The veteran has reported a continuity of symptomatology since 
service, stating that his symptoms of sinus congestion began 
in 1993 or 1994 and had recurred intermittently since.  
Although he has reported the onset of symptoms during 
service, he denied having sinusitis on his September 1996 
medical history form, and service treatment records are 
negative for any evidence of complaints of treatment for this 
condition.  In addition, he did not report a history of 
sinusitis dating back to service when he was treated for the 
condition by his private physician beginning in September 
1998.  The Board finds the veteran's history provided at the 
time of his separation and to his private physician at the 
time of treatment is more credible than that provided for 
compensation purposes after his claim for benefits was 
received in April 2002.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006) (the Board can weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record and find the lay evidence to lack 
credibility).

The record contains no competent medical evidence of a nexus 
between the veteran's current disability and his active duty 
service.  In essence, the only opinion linking the current 
disabilities to service is that of the veteran.  As a lay 
person, he is not competent to provide an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's claimed disability 
was two years after his separation from active duty service.  
In addition, there is no medical evidence that the veteran's 
sinusitis and allergic rhinitis are related to his active 
duty service.  The Board therefore concludes that the 
evidence is against a nexus between the veteran's claimed 
disability and his active duty service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Ear Congestion

The veteran contends that he has chronic ear congestion as a 
result of active duty service, to include as due to an 
undiagnosed illness.  The Board finds that the evidence of 
record supports the grant of service connection for 
congestion of the ears.

Service treatment records show that the veteran complained of 
ear pain and had wax removed from his ears in June 1990 and 
November 1992.  While his ears were found to be normal at his 
September 1996 separation examination, he reported a history 
of ear trouble on his separation medical history form.

The post-service evidence of record shows that the veteran 
was seen by his private doctor for complaints of ear pain and 
clogging in May 2000 and November 2001.  Similarly, he was 
treated at the VAMC for ear pain in October 2001.  In May 
2004, his VA physician diagnosed possible Eustachian tube 
dysfunction, and in May 2005, he was diagnosed with status 
post acute labyrinthintis following complaints of dizziness 
and ear congestion.  

Upon VA examination in August 2006, the veteran complained of 
vertigo and tinnitus.  The examiner found that the veteran 
had vertigo of undetermined etiology and tinnitus related to 
his in-service noise exposure.  A month later in September 
2006, following an examination at the VAMC, the veteran's 
vertigo was suspected to be part of a middle/inner ear 
inflammation or congestion and possibly related to his 
chronic allergic sinusitis.  

The record shows that the veteran's claimed ear congestion 
has had associated symptoms of dizziness, vertigo, and 
tinnitus.  Several diagnoses pertaining to the veteran's 
complaints have been rendered including possible Eustachian 
tube dysfunction, labyrinthitis, and general middle/inner ear 
inflammation.  While a final diagnosis has not been rendered 
with respect to all the veteran's symptoms, he has clearly 
experienced chronic ear congestion and his service treatment 
records note several instances of treatment for ear pain and 
clogging.  The veteran also reported a history of ear trouble 
at the time of his separation from active duty service.  

The veteran has reported a continuity of symptomatology since 
service, and the Board finds that these statements are 
credible in light of the evidence contained in the service 
records.  Therefore, all three elements necessary for service 
connection are present, and service connection for the 
veteran's chronic ear congestion is granted.  

Sleep Disorder and Fatigue

The veteran contends that he experiences a disability 
manifested by sleep impairment and fatigue due to his active 
duty service during the Gulf War.  While the record does 
contain evidence that the veteran has experienced sleep 
disturbance such as difficulty falling asleep and nightmares, 
reports of these symptoms have been elicited in connection 
with the veteran's service-connected PTSD.  In addition, the 
August 2006 VA examiner determined that the veteran's 
complaints of sleep impairment and fatigue were most likely 
due to his mental disorder.  

Sleep apnea was diagnosed following polysomnography testing 
at the VAMC in December 2006; however, there is no evidence 
that this condition was incurred during active duty or is 
etiologically related to the veteran's active duty service.  
The veteran has not reported in-service symptoms or symptoms 
in the years immediately following service, and there is no 
medical evidence of a relationship between current sleep 
apnea and service.

The Board therefore finds that the veteran's sleep impairment 
and fatigue are due to his PTSD and sleep apnea and cannot be 
characterized as being the result of an undiagnosed illness 
or a medically unexplained chronic multi-symptom illness, and 
are not the etiologically related to active duty service.


Gastrointestinal Disability

The veteran contends that he has incurred a gastrointestinal 
disability as a result of his active duty service, to include 
an undiagnosed illness.  Service treatment records show that 
the veteran was diagnosed with gastroenteritis in March 1996.  
He reported a history of diarrhea on his separation medical 
history form in September 1996.

The post-service medical evidence shows that the veteran 
complained of recurrent cramps and diarrhea upon examination 
at the VAMC in September 2002.  He was diagnosed with 
probably irritable bowel syndrome.  In September 2004, the 
veteran's VA physician noted that his irritable bowel 
syndrome was stable and had been documented in his service 
records in the mid 1990s.  

All three elements for establishing service connection are 
met and service connection is warranted for the veteran's 
irritable bowel syndrome on a direct basis.  The evidence 
clearly shows a current diagnosis of a disability, and the 
veteran's service medical records contain evidence of 
treatment for the claimed disability.  In addition, in 
September 2004, a VA physician linked the veteran's current 
irritable bowel syndrome with his in-service treatment for 
gastroenteritis.  Therefore, the claim is granted.




















							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 20 percent for lumbar 
and lower thoracic myositis is denied.  

Entitlement to a rating in excess of 10 percent for left arm 
cervical radiculopathy is denied.  

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for memory 
loss is granted.

Entitlement to service connection for cervical spine 
disability, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for degenerative joint 
disease of the bilateral first metacarpophalangeal joints and 
the bilateral first metatarsolphalangeal joints is granted.

Entitlement to service connection for tension-type headaches 
is granted.

Entitlement to service connection for a sinus condition, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for bilateral ear 
congestion is granted.

Entitlement to service connection for sleep impairment, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for fatigue, to include as 
due to an undiagnosed illness, is denied.
Entitlement to service connection for irritable bowel 
syndrome is granted.



REMAND

As discussed below, the Board has reopened the claim for 
entitlement to service connection for memory loss.  A medical 
opinion is needed to determine the etiology of the veteran's 
diagnosed memory loss.  38 U.S.C.A. § 5103A(d).  While the 
veteran was provided a VA examination in August 2006 and was 
given a diagnosis of memory loss, the examiner did not 
provide an opinion as to the cause of the veteran's memory 
loss.  A VA examination is needed to determine whether this 
is a manifestation of an undiagnosed illness.

Similarly, a VA examination is necessary to determine the 
etiology of the claimed twitching of the arms and legs.  
While the record contains the opinions of several VA 
examiners finding that the etiology of the veteran's 
twitching episodes of the arms and legs is unknown, during 
December 2006 polysomnography testing at the VAMC, periodic 
limb movements were associated with the veteran's abnormal 
respiratory events.  Therefore, a medical opinion is 
necessary to determine whether the veteran's twitching of the 
arms and legs is due to his diagnosed mild sleep apnea, or is 
a manifestation of an undiagnosed illness.  

At his August 2006 VA examination, the veteran was diagnosed 
as having tension-type headaches, non-prostrating in nature.  
Therefore, he has been provided a diagnosis for his 
complaints of headaches, and it appears that they may not be 
characterized as signs or symptoms of an undiagnosed illness 
or a medically unexplained chronic multi-symptom illness.  38 
C.F.R. § 3.317(a) (2007).  

The veteran's service treatment records show that he 
complained of headaches in January 1993 along with diarrhea 
and dizziness.  In August 1993 he was diagnosed with muscle 
contraction headaches.  In September 1998, two years after 
his separation from active duty, he complained of headaches 
to his private physician in conjunction with his treatment 
for sinusitis.  

The veteran received treatment for headaches at the VAMC 
beginning in October 2001.  In February 2005, he reported 
having severe headaches that lasted several days. 

Upon VA examination in August 2006, the veteran stated that 
he had experienced global headaches for the past two years 
without lateralizing features that were not preceded by an 
aura or other migranous features.  The diagnosis was tension-
type headaches, non-prostrating in nature.  An examination is 
needed to determine whether the current headaches are related 
to those identified in service.

The Board also notes that in May 2006, the veteran filed a 
notice of disagreement with a May 2005 rating decision that 
assigning an increased rating of 10 percent for a right knee 
condition and denied an increased rating for a left knee 
condition.  As the veteran has not been provided a statement 
of the case in response to the notice of disagreement, a 
remand is required for the issuance of a statement of the 
case on this issue.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Arrange for the veteran to be 
examined by a physician with appropriate 
expertise to determine the nature and 
etiology of any current memory loss 
disability.  The claims folders and a 
copy of this remand must be made 
available to and be reviewed by the 
examiner.  

If the veteran has memory loss, the 
examiner should proffer an opinion as to 
whether it is at least as likely as not 
(there is a 50 percent or better 
probability) that the memory loss is 
etiologically related to any incident of 
the veteran's active duty service.  The 
rationale for any opinions should also be 
provided.

If attributed to an undiagnosed illness, 
the examiner should opine as to the 
severity of the memory loss.

2.  Arrange for the veteran to be 
examined by a physician with appropriate 
expertise to determine the nature and 
etiology of any current disabilities 
manifested by twitching of the arms and 
legs.  The claims folders and a copy of 
this remand must be made available to and 
be reviewed by the examiner.  

The examiner should proffer an opinion as 
to whether it is at least as likely as 
not (there is a 50 percent or better 
probability) that the limb movements are 
etiologically related to the veteran's 
sleep apnea, diagnosed in December 2006, 
or whether they are objective signs or 
symptoms of an undiagnosed illness.  The 
rationale for any opinions should also be 
provided

3.  The veteran should be afforded an 
examination to determine whether current 
headaches are related to service.  The 
claims folders and a copy of this remand 
must be made available to and be reviewed 
by the examiner.  

The examiner should offer opinions as to 
whether current headaches are 
attributable to a diagnosed illness.  If 
attributable to a diagnosed illness, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that the headaches 
are part of the same headache disability 
identified in service, or are otherwise 
related to a disease or injury in 
service.  If current headaches cannot be 
attributed to a diagnosed disease or 
disability, the examiner should opine as 
to the severity and frequency of the 
headaches.  The rationale for these 
opinions should be provided.

4.  The RO or the AMC should issue a 
statement of the case to the appellant 
and his representative on the issues of 
entitlement to increased ratings for 
right and left knee conditions.  The 
issue should not be certified to the 
Board, unless a sufficient substantive 
appeal is received.  

5.  If any issue for which an appeal is 
perfected remains denied, the RO or AMC 
should issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


